DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
Applicant’s submission filed on 2/01/2021 has been entered. Claims 1, 2 and 4 are pending. Claims 3 and 5-14 have been canceled.

Withdrawn Objections and/or Rejections
Examiner acknowledges the amendments to the specification and abstract and the objections have been withdrawn, as they have been overcome.
Examiner acknowledges the amendments to the claims and the rejections under 35 USC 112(b) have been withdrawn, as they have been overcome.

Allowable Subject Matter
Claims 1, 2 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art drawn to Sato (JP 5241597 B2) and Boberg (US 5752946) fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in independent claim 1 and dependent claims 2 and 4, which recite features not taught or suggested by the prior art drawn to Sato and Boberg.
a slider portion providing slidably each of the both end portions with respect to the central portion, as set forth in claim language of claim 1. Although Boberg teaches a shape retaining wire, in the form of elastics, Examiner believes any modification of these elastics to incorporate a slider portion, would destroy the reference and be a non-obvious combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HEATHER K BARNWELL/           Examiner, Art Unit 3781                                                                                                                                                                                             	02/10/2021

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781